Citation Nr: 0728819	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  02-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  For the period from July 13, 2001 to February 14, 2007, 
entitlement to a rating in excess of 20 percent for a back 
disorder. 

2.  For the period beginning February 15, 2007, entitlement 
to a rating in excess of 40 percent for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1987 to September 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision which continued the 
10 percent rating for the veteran's dorsal spine disability.  
In June 2002, the RO increased the veteran's rating to 20 
percent disabling from July 13, 2001, the date of the 
veteran's claim.  Subsequently, in September 2002, the 
veteran appeared at a videoconference hearing before the 
undersigned.  In May 2003, April 2005, and January 2007, the 
Board remanded for further development.  In a March 2007 
rating decision, the RO increased the veteran's dorsal spine 
disability rating to 40 percent effective February 15, 2007.     


FINDINGS OF FACT

1.  From July 13, 2001 to February 14, 2007, the veteran's 
back disability has not been manifested by severe limitation 
of motion, ankylosis, severe lumbosacral strain or productive 
of four weeks of incapacitating episodes in the past 12 
months or severe recurrent attacks of intervertebral disc 
symptoms.  

2.  For the period beginning February 14, 2007, the veteran's 
back disability has not been manifested by ankylosis, 
pronounced intervertebral disc syndrome, associated 
neurologic abnormalities, or productive of six weeks of 
incapacitating episodes within the past 12 months of 
intervertebral disc symptoms. 




CONCLUSIONS OF LAW

1.  For the period from July 13, 2001 to February 14, 2007, 
the criteria for a rating higher than 20 percent for the 
veteran's back disability have not been met.  38 U.S.C.A. §§  
1155, 5105 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5285, 5292, 5293, 5295 (2002 
and 2003), 5237, 5243, 4.120, 4.124, DC 8520 (2006).

2.  For the period beginning February 15, 2007, the criteria 
for a rating higher than 40 percent for the veteran's back 
disability have not been met.  38 U.S.C.A. §§  1155, 5103 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5237, 
5243, 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters in September 2001, July 2003, 
May 2005, September 2005, and January 2007.  The RO 
specifically informed the veteran of the evidence required to 
substantiate her claims, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, that 
she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf, and to submit any evidence in her possession 
pertaining to her claims.  She was also notified of the type 
of evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Therefore, the 
Board finds that she was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains medical records and VA examination reports.  In 
addition, neither the veteran nor her representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate her claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25179 (2004).

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change. VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 23, 2002, a noncompensable rating was 
warranted for slight limitation of motion of the dorsal 
(thoracic) spine.  A 10 percent rating was warranted for 
limitation of motion that was either moderate or severe.  38 
C.F.R. 
§ 4.71a, DC 5291 (2002).  The 10 percent rating is the 
highest rating  assignable under that Code.  

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief. 38 C.F.R. § 
4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted. VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. This regulation was again slightly revised in 
September 2003.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral strain) and 5243 (intervertebral 
disc syndrome). See 68 Fed. Reg. 51454 (Aug. 27, 2003). The 
code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2006).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has residuals of fracture of vertebra (DC 5285), 
complete bony fixation of the spine (DC 5286), ankylosis of 
the dorsal spine (DC 5288), or ankylosis of the lumbar spine 
(DC 5289).  Accordingly, the diagnostic codes pertaining to 
these disabilities are not applicable in the instant case.



1.	For the period from July 13, 2001 to February 14, 2007

The veteran's disability has been rated as 20 percent 
disabling for the period prior to February 15, 2007.  Under 
the old schedular criteria of DC 5292, a higher rating of 40 
percent rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).  On VA examination in 
January 2002, the veteran forward flexed to 60 degrees 
limited by pain, extended to neutral, bent, and rotated to 30 
degrees without pain.  On VA examination in October 2003, she 
demonstrated flexion to 90 degrees, extension to 30 degrees 
with pain, side bend to 30 degrees, rotation right greater 
than left, 30 degrees in each direction with wincing and 
other pain behavior at the extremes of each of these.  Based 
upon the ranges of motion recorded at the above examinations, 
the Board finds that the veteran's range of motion does not 
warrant a rating in excess of 20 percent.  See 38 C.F.R. § 
4.71a, DC 5292 (2002).  

The old DC 5291 provided for a 10 percent evaluation for 
either moderate or severe limitation of motion of the dorsal 
(thoracic) spine.  38 C.F.R. § 4.71a, DC 5291 (2002).  As the 
veteran is already in receipt of a 20 percent rating, DC 5291 
may not serve as a basis for an increased rating in this 
case.

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability fails to satisfy the requirements for a rating in 
excess of a 20 percent rating.  According to the new 
regulations, her ranges of motion do not meet the 
requirements for a higher rating of 40 percent rating: 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, DC 5237 (2006).  Thus, the new 
schedular criteria of DC 5237 cannot serve as a basis for a 
rating in excess of 20 percent.

When rated under the diagnostic code for lumbosacral strain, 
the veteran's back disability fails to satisfy the 
qualitative criteria for a rating higher than 20 percent 
under the old version, as well as under the new version. 
Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 38 C.F.R. § 
4.71a, DC 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

Under the old schedular criteria of DC 5295, a higher rating 
of a 40 percent rating was warranted for lumbosacral strain 
that was severe, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space; a 40 percent evaluation was 
also warranted when only some of these symptoms were present 
if there was also abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2002).  

In this case, the January 2002 VA examination report noted 
scoliosis of the dorsal and lumbar spine, tenderness and 
soreness over the paraspinous muscles of the dorsal and 
lumbar spine and sacroiliac joints.  The veteran was able to 
rise onto her toes and onto her heels, there were no 
neurological abnormities, and straight leg raising was 
negative.  The October 2003 VA examination report noted a 
slight rightward thoracic scoliosis (estimated at less 20 
degrees).  The veteran walked easily on her heels and toes, 
could do a half squat on the floor, could do a tandem gait, 
and on seated examination straight leg raising was 
unremarkable.  She was also point tender over the posterior 
superior iliac spine and SI joints on both sides but the 
examiner was unable to reproduce this with passive maneuvers 
that normally would load these areas (figure four test); she 
was point tender diffusely.  The veteran described pain with 
palpation diffusely over the lumbosacral soft tissues on both 
sides, there was no significant midline bony tenderness, 
thoracic spine was nontender itself to percussion, 
paraspinac, soft tissue tenderness at T1 to T 10.  Thus, the 
veteran's back disability does not satisfy the criteria for a 
higher rating of 40 percent under the old criteria of DC 
5295.  Under the new schedular criteria, the veteran's range 
of motion does not meet the criteria for a higher rating of 
40 percent, as discussed immediately above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the evidence for consideration includes the 
January 2002 VA examination report which noted no 
neurological abnormalities and negative straight leg raising.  
On examination in October 2003, the examiner noted that on 
recumbent examination passive slight leg raising did not 
reproduce any radicular symptoms and the veteran had 2+ and 
symmetric reflexes at the patella and Achilles' tendons 
bilaterally.  Additionally, plantar flexion, ankle plantar 
flexion, dorsiflexion, knee flexion/extension, hip 
flexion/extension were all 5+/5 on manual muscle testing 
bilaterally.    

The findings in the medical records show that the veteran's 
neurological symptoms do not exceed moderate intervertebral 
disc syndrome with recurrent attacks and do not nearly 
approximate severe recurrent attacks of intervertebral disc 
syndrome with intermittent relief.  The veteran is thus not 
entitled to a rating in excess of 20 percent for her back 
disability under the criteria of DC 5293, as in effect prior 
to September 23, 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a 40 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of four weeks but less than six 
during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, while the veteran complained 
of difficulty getting out of bed at the October 2003 VA 
examination, there is no documented evidence of 
incapacitating episodes and certainly no such episodes having 
a total duration of four weeks but less than six during a 12 
month period to warrant a 40 percent rating under this 
version of this diagnostic code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so. 38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in January 2002, the veteran forward flexed to 60 
degrees limited to pain, extended to neutral, bent, and 
rotated to 30 degrees without pain.  On VA examination in 
October 2003, she demonstrated flexion to 90 degrees, 
extension to 30 degrees, side bend to 30 degrees, rotation 
right greater than left, 30 degrees in each direction with 
wincing and other pain behavior at the extremes of each of 
these.  Taken together, these ranges of motion do not warrant 
a rating in excess of a 20 percent evaluation under the 
general rating formula.  The requirements for a higher rating 
under the general rating formula - forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine-are not 
demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2006).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2006).

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520 
(2006).  DC 8620 refers to neuritis of the sciatic nerve, and 
DC 8720 refers to neuralgia of the sciatic nerve.

Based on the neurological symptoms already outlined above, a 
separate rating for neurological manifestations of the back 
disability under DC 8520 is not warranted.   

The findings detailed above do not support a rating in excess 
of 20 percent for the veteran's back disability during the 
timeframe at issue here.  However, the Board notes that, in 
rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The January 2002 examination report 
noted that the veteran's range of motion was limited by pain 
and the October 2003 examination report noted that the 
veteran winced and exhibited other pain behaviors at the 
extreme of each range of motion testing.  However, the 
examiner noted that the veteran's complaints were out of 
proportion with the objective findings on the examination.  
Therefore, even when considering additional functional 
limitation, the veteran's right knee disability picture does 
not more nearly approximate a rating in excess of the current 
20 percent evaluation.  

2.	For the period beginning February 15, 2007

The veteran's spine disability is rated as 40 percent 
disabling.  There is no showing that her back disorder 
warrants a rating beyond 40 under any DC.  Under the 
old criteria, the evidence would have to show 
pronounced IDS symptoms to warrant a rating beyond 40 
under DC 5293.  Under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a higher rating of 60 percent is warranted 
where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during 
the past 12 months.  As note above, incapacitating 
episodes are defined as requiring bed rest prescribed 
by a physician and treatment by a physician.  The 
February 15, 2007 VA examination report noted the 
veteran's report of a history of incapacitating 
episodes when she was on bed rest, most recently in 
May 2006 for a period of three days.  She reported not 
having any further episodes subsequently but of having 
at least one episode per year.  Treatment records in 
the claims folder show that the veteran complained of 
chronic low back pain.  However, there is no showing 
that the veteran's back is ankylosed and there is no 
indication of incapacitating episodes requiring bed 
rest prescribed by a physician and treatment by a 
physician having a total duration of at least six 
weeks during the past 12 months.  Accordingly, she is 
not entitled to a rating higher than 40 percent based 
upon incapacitating episodes.

As the veteran is not entitled to an increased rating 
based on incapacitating episodes, it is necessary to 
determine whether the veteran is entitled to a higher 
rating based on her orthopedic and neurological 
manifestations.

Turning first to the orthopedic manifestations, the 
February 15, 2007 VA examination report noted forward 
flexion to 30 degrees, extension to 0 degrees, right 
lateral flexion to 5degrees, left lateral flexion to 
15 degrees, bilateral lateral rotation to 10 degrees.  
There is no indication of unfavorable ankylosis of the 
entire thoracolumbar spine to warrant a rating in 
excess of the current 40 percent evaluation.  

As for neurological manifestations, the February 2007 
examination noted ankle jerks were within normal 
limits, plantars were flexor bilaterally, muscle 
strength was 4/5 in the left proximal muscle group, 
and 4+/5 in the right proximal muscle group as well as 
distal muscle groups.  Straight leg raise test was 
positive at 30 degrees of flexion of the hips 
bilaterally.  The examiner noted that there was no 
definite evidence to suggest a sciatica but the 
veteran appeared to have pronounced intervertebral 
disc disease with persistent symptoms.  However, it 
was not compatible with sciatica with intermittent 
incapacitating episodes not totaling four to six 
weeks.  It was also noted that there was no evidence 
of radiculopathy per EMG/nerve conduction testing.  
Based on these neurological symptoms, a separate 
rating for neurological manifestations of the back 
disability under DC 8520 is not warranted.   

The Board has also considered additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The February 2007 examination report noted that there was no 
additional limitation in range of motion on repetitive 
testing due to weakness or fatigue or lack of endurance or 
incoodrination.  Therefore, even when considering additional 
functional limitation, the veteran's right knee disability 
picture does not warrant a rating in excess of the current 40 
percent evaluation.  

In sum, Board finds that the veteran's back disability 
does not warrant a rating in excess of 40 percent.  
The "benefit-of-the-doubt" rule has been considered in 
making this decision.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

3.  Extraschedular

Finally, there is no evidence that the veteran has been 
hospitalized due to her disability.  At the October 2003 VA 
examination, the veteran indicated that she missed work at 
least once a month and the record shows that the veteran 
missed work on multiple occasions due to her back pain.  
However, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).


ORDER

From July 13, 2001 to February 15, 2007, entitlement to a 
rating in excess of 20 percent for a back disorder is denied. 

For the period beginning February 15, 2007, entitlement to a 
rating in excess of 40 percent for a back disorder is denied.




____________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


